 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By causing the discharge of Harold C. James, the Respondent Union hasrestrained and coerced employees in the exercise of their rights guaranteed in Section7 of the Act, and has thereby engaged in unfair labor practices within the meaningof Section 8 (b) (1) (A) of the Act.4.The Respondent Union has not engaged in any unfair labor practices by reasonof conduct alleged in the complaint to have been in violation of the Act except insofaras such conduct has been found hereinbefore to have violated 8 (b) (1) (A) of the Act.5.The Respondent Company has not violated Section 8(a)(1) and (3) of theAct as alleged in the complaint.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Assonet Trucking Company, Inc.; Assonet Sand&Gravel Com-pany, Inc.andChauffeurs&Teamsters Local Union #526, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.'Cases Nos. 1-CA-465.3 and 1-CA-4750.December 27, 1965DECISION AND ORDEROn May 25, 1965, Trial Examiner Robert E. Mullin issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondents filed exceptions to theTrial Examiner's Decision and a supporting brief, and the GeneralCounsel filed with the Board the brief submitted to the TrialExaminer.2Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in these cases, includingiHerein called the Teamsters.2On June 29,1965,the Respondents filed with the Board copies of the weekly time-cards of employee Stanley Mason,and movedthat theybe made part of the record inthese casesThe General Counsel filed a motion in opposition to the requestThe time-cards are not newly discovered evidence;in fact, the General Counsel sought to subpenathem in advance of the hearing,and the Respondents presented evidence at the hearingas to the work record of Mason during the weeks in question.In view of these facts,the Respondents'request that the Board receive this additional evidence is hereby denied156 NLRB No. 35. ASSONET TRUCKING COMPANY, INC., ETC.351the exceptions and briefs, and hereby adopts the findings,3 conclusions,and recommendations of the Trial Examiner, with the followingmodifications.On May 15, 1964,¢ the Respondents sold six of their trucks, threeeach to independent carriers Rezendes and Simmons, simultaneouslylaid off seven of their employees, and contracted with Rezendes andSimmons to perform the work previously done by their own employ-ees.The Trial Examiner found, and we agree, that the Respondentstook this action without prior notice to or consultation with the Team-sters,who were at all times material herein the duly designated bar-gaining representative of the Respondents' employees, at a time whenthe Respondents had just become obligated to pay 13 cents an hour peremployee into the Teamsters' health and welfare fund, when theTeamsters and the employees on the job had been vigorously grievingabout the extra job duties of the drivers and about the Respondents'earlier layoff, on May 5, of three employees without regard to senior-ity, and after the Respondents had openly threatened to sell theirtrucks and subcontract the work because of the employees' and theTeamsters' grievances.The Trial Examiner found that by this saleand layoff the Respondents violated Section 8(a) (5) and (3) ofthe Act.On June 26, the Respondents sold two of their trailer trucks, oneeach to Rezendes and Simmons. On August 7, they laid off employeesDonaldMartin,ManuelMedeiros,Frank Oliver, and MichaelCreeden, all of whom had been employed on the night shift at thattime.On August 10, the Respondent subcontracted a portion of theiryardwork to the Arruda Construction Company. The Trial Exam-iner found, and we agree, that this action also was taken withoutprior notice to or consultation with the Teamsters.He found that bythis sale and layoff the Respondents further violated Section 8(a) (5)and (3) of the Act.We are not unmindful of the detailed testimony presented by theRespondents in support of their contention that they were motivatedby purely economic considerations in reaching their decisions to selltheir trucks and subcontract the work; nor are we unmindful of thefact that this equipment was sold to bona fide purchasers not involved31n the third paragraph of section III, B,of his Decision, the Trial Examiner setsforth a series of remarks allegedly made by Warren Clark, an officer and director of theRespondents,to certain of their employees.We find, as did the Trial Examiner, thatthe remarks were made;however, the record shows that they were not made in thechronological sequence found by the Trial Examiner.The error is not prejudicial, as itdoes not affect any of the critical findings or conclusions.*Unless otherwise specified,all dates herein refer to 1964.sAs to Martin, see footnotes 7 and 8,infra. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the present proceeding. In view of the facts set forth above, how-ever, and for the reasons set forth in his Decision, we agree with theTrial Examiner that the May 15 sale and layoff was for discrimina-tory reasons, and was therefore violative of Section 8(a) (5) and (3)of the Act.Because of the economic considerations and the sale tobona fide purchasers on May 15, we agree with the Trial Examiner'srecommendation, which is consistent with the General Counsel's posi-tion, that it would not be equitable herein to order that thestatus quoantebe restored, but rather it suffices to grant a reinstatement andbackpay remedy similar to that inSavoy Laundry, Inc.,148 NLRB 38.We view the June 26 sale of trucks, the August 7 layoff of four ofthe Respondent's employees, and the August 10 subcontracting of worktoArruda, however, in a somewhat different light from the TrialExaminer.Unlike the May 15 layoff, the one on August 7 seems tohave been effectuated by the Respondents solely for economic reasons.The Respondents contend that the night shift was abolished onAugust 7, solely for economic reasons and in keeping with the seasonalnature of their business.The night shift had been added sometimein the latter part of 1963 as a temporary measure. The Respondentsfurther contend that, in view of these factors, it cannot be said thatthey subcontracted the night-shift work, or that they attempted totransfer it to the day shift.The Respondents state that, followingthe June 26 sale of trucks, and the August 7 layoff, they engagedArruda to run a 2-week cost test on their pit operations.Arruda,using his own equipment, performed the pit operations, and in theprocess temporarily displaced some of the Respondents' day-shiftworkers, and eliminated some of the work which Rezendes andSimmons had been performing.Having been satisfied that Arrudaperformed the work much more quickly and efficiently, the Respond-ents then purchased similar equipment of their own. The Respondentsstate that the work being performed with this new equipment is notwork formerly performed by the night-shift employees, but rather isthe work always performed by the day shift. They state further thatno new employees have been hired since the August 7 layoff. None ofthese facts is contradicted in material part.As the Respondents sold two of their trucks on June 26, abolishedtheir night shift and laid off four employees on August 7, and sub-contracted their yardwork on August 10 to Arruda, without priornotice to or consultation with the Teamsters, we find, in agreementwith the Trial Examiner,' hat they thereby violated Section 8(a) (5)of the Act.However, contrary to the facts attending the May 15 sale,layoff, and subcontracting of unit work, the General Counsel has note Arruda's equipment,although of the same type as the Respondents', was of greatercapacity. ASSONET TRUCKING COMPANY, INC., ETC.353established by a preponderance of the evidence that the later decisionsto sell their trucks,to shut down the night shift, or to subcontract theyardwork temporarily to Arruda,were motivated by other than eco-nomic reasons.We therefore find, contrary to the Trial Examiner,that the layoff of the four employees on August 7 was not for dis-criminatory reasons, and the Respondents did not thereby violateSection 8 (a) (3) of the Act.While we find that neither the decision to sell the trucks on June 26nor the decision to subcontract the yardwork to Arruda was made fordiscriminatory reasons, nevertheless these decisions were made withoutregard to the Respondents' duty to notify and consult with the Team-sters.However, for the reasons stated hereinabove with regard totheMay 15 incidents,and especially because the work subcontractedto Arruda has been restored,7 we find it sufficient as to the June 26 andAugust 10 violations to issue a general order to bargain and to ceasemaking unilateral changes without prior notice to and consultationwith the Teamsters.The layoff of the night shift on August 7, however,creates a specialproblem.We have found that the decision to shut down the nightshift was violative of Section 8 (a) (5) of the Act.While it appearsthat this decision was for purely economic reasons,and the Respond-ents have not since hired anyone to preform functions similar to thoseperformed by the laid-off employees, they nevertheless acted unilater-ally and with complete disregard of the rights of the employees tobargain about the decision and about the effects upon the four employ-ees involved.We have found that the August 10 decision to subcon-tract has been remedied by resumption of the work subcontracted,and we have found that an order to restore thestatus quo anteof theJune 26 sale of trucks or of the May 15 subcontracting would workan undue hardship on innocent third parties.However, the August 7layoff is a different case.No intervening outside interests would sufferserious injury if the action taken were undone.There is no evidencethat the Respondents were faced with an economic emergency whichdemanded the abolition of the night shift on August 7. Further, theRespondents had just 3 months earlier given evidence of their opposi-tion to the policies of the Act, as found hereinabove.It must be pre-sumed that the employees' laid off on August 7 would have retainedtheir jobs at least until the Respondents had fulfilled their bargainingobligation.The Respondents'violation can only be remedied by order-ing it to do what it was obligated to do in the first place.Accordingly,we shall order that the Respondents bargain with theTeamsters concerning the resumption of, their night-shift work, and,if no agreement is reached with',respect thereto, bargain concerning7Except as to employee Martin,as hereinbelow set forth. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe effects of the discontinuance of their night-shift work on the fouremployees laid off on August 7.8We shall further order that theRespondents shall make these four employees wliole for any loss ofpay they may have suffered as a result of the Respondents' unfairlabor practice.Liability for such backpay shall cease upon the occur-rence of any of the fol lowing conditions: (1) reaching mutual agree-ment with the Teamsters relating to the subjects which the Respondentsare herein required to bargain about; (2) bargaining to a bona fideimpasse; (3) the failure of the Teamsters to commence negotiationswithin 5 days of the receipt of the Respondents' notice of its desireto bargain; or (4) the failure of the Teamsters to bargain thereafterin good faith.Of course, if the Respondents decide to resume theirnight-shift operation and offer to reinstate the four employees involvedto their former or substantially equivalent positions, their liability willcease as of that date.Backpay shall be based upon the earningswhich the terminated employees would normally have received duringthe applicable period less any net interim earnings, and shall be com-puted on a quarterly basis in the manner set forth in F.W. WoolworthCompany,90 NLRB 289;N.L.B.B. v. Seven-Up Bottling Company ofMiami, Inc.,344 U.S. 344; with interest thereon,IsisPlumbing dHeatingCo., 138 NLRB 716.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondents, Assonet Trucking Company, Inc., and Assonet Sand &Gravel Company, Inc., their officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Chauffeurs & Teamsters LocalUnion ,x$526, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or in any other labor organiza-tion of their employees, by discharging or in any other manner dis-criminating in regard to their hire or tenure of employment or anyterms or condition of employment.(b)Changing wage rates or seniority rules in order to underminetheUnion's authority and the rights of the employees to bargainthrough an exclusive bargaining agent.(c)Refusing to bargain collectively with the above-mentionedUnion as the exclusive representative of all the employees in the follow-8 It appears that Martin, until May or June, had worked regularly on the day shiftand at the time of the August 7 layoff was alternating on a weekly basis between shifts.The Respondents are hence also ordered to bargain concerning the effects of the Arrudasubcontracting and its resultant new method of operation upon Martin's rights as aday-shift employee. ,ASSONET TRUCKING COMPANY, INC., ETC.355ing appropriate unit:All truckdrivers, loader-operators, plant opera-tors, and mechanics at the Respondents' operations in the town ofAssonet, Massachusetts, excluding office clericals, professional employ-ees,watchmen, guards, and supervisors as defined in the Act.(d)Unilaterally subcontracting or discontinuing unit work, orotherwise unilaterally changing the wages, hours, or other terms andconditions of employment of unit employees without prior consulta-tion and bargaining with the above-named labor organization con-cerning such decision and the effects thereof.(e) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or mutual aid orprotection, or to refrain from any or all such activities, except asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer reinstatement to their former or substantially equivalentjobs, as available, to the following employees: Jose C. Moniz, JohnCamara, Antone Costa, Omer Tessier, Glen Simcock, and FrederickHaskins.Create a preferential hiring list containing the names ofany employees above-named for whom there are not sufficient jobopenings, and, as job openings occur thereafter, offer reinstatementto said employees to their former or substantially equivalent jobs. TheRespondents shall notify the Union and the aforesaid employees ofthe establishment of such list.(b)Make whole employees Jose C. Moniz, John Camara, AntoneCosta, Omer Tessier, Glen Simcock, and Frederick Haskins for anyloss of pay suffered by reason of the the discrimination against them,from the date of their discharge on May 15, 1964, to the date of theoffer to reinstatement or until such earlier time as each secures, or didsecure, substantially equivalent employment with another employer,less intermediate earnings.(c)Make whole Donald Martin, Manuel Medeiros, Frank Oliver,and Michael Creeden 9 for any loss of pay suffered by them in themanner and under the conditions and circumstances set forth herein-above.GMichael Creeden had also been one of those unlawfully laid off on May 15, 1964.He was rehired sometime before August 7, but the exact date does not appear in therecord.He is entitled also to backpay from May 15 to the date upon which he was firstthereafter rehired, less intermediate earnings.217-919-66--vol. 156-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Offer to Stanley Mason immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay suffered by reason of the discrimination against himfrom the date of his discharge on June 16, 1961, to the date of his rein-statement, less any intermediate earnings.(e)Notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.(f)Offer to, and, upon request, bargain collectively with, ChauffeursTeamsters Local Union #526, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, especiallyconcerning the resumption of their night-shift operations, and, if noagreement is reached with respect thereto, bargain collectively withsaid Union concerning the effects of the discontinuance of said night-shift operations on employees Donald Martin, Manuel Medeiros, FrankOliver, and Michael Creeden. Bargain further concerning the effectsof the subcontracting of their yardwork on August 10, 1964, onemployee Donald Martin.(g)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to determine the amounts of backpay due andthe rights or reinstatement of the above-named employees.(h)Post at their operations in the town of Assonet, Massachusetts,copies of the attached notice marked "Appendix." 10Copies of saidnotice, to be furnished by the Regional Director for Region 1, shall,after being duly signed by the Respondents' representative, be postedimmediately upon receipt thereof, and be maintaind by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, orcovered by any other material.(i)Notify the Regional Director for Region 1, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis, dismissed insofar as it alleges violations not found herein.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." ASSONET TRUCKING COMPANY, INC., ETC.APPENDIXNOTICE TOALL EMPLOYEES357Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in Chauffeurs & TeamstersLocalUnion #526, International Brotherhood of Teamsters,Chauffers, Warehousemen and ITel pers of America, or in any otherlabor organization of our employees, by discharging or discrimi-nating against them in regard to their hire and tenure ofemployment.WE WILL NOT unilaterally subcontract or discontinue unit work,change wage rates or seniority rules, or otherwise unilaterallychange the terms and conditions of employment of unit employeeswithout prior consultation and bargaining with the foregoinglabor organization concerning such decisions and the effectsthereof.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right of self-organiza-tion, to form labor organizations, to join or assist the above-namedUnion, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of theAct, or to refrain from any and all such activities, except as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer reinstatement to their former or equivalent jobs,as available, to the following employees:Jose C. MonizOmer TessierJohn CamaraGlen SimcockAntone CostaFrederick HaskinsWE WILL create a preferential hiring list containing the namesof any employees aforenamed for whom there are not sufficient jobopenings and as job openings occur we will offer reinstatement tothese employees to their former or substantially equivalent jobs.WE ,WILL make whole employees Jose C. Moniz, John Camara,Antone Costa, Omer Tessier, Glen Simcock, and Frederick Has-kins, for any loss of pay suffered by reason of the discriminationagainst them, from the date of their discharge of May 15, 1964,to the date of the offer of reinstatement or until such earlier timeas each secures,or did secure,substantially equivalent employmentwith another employer, less intermediate earnings. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole employees Donald Martin, Manuel Medei-ros, Frank Oliver, and Michael Creeden for any loss of pay suf-fered by them as a result of failure and refusal to bargain with theaforenamed Union concerning the discontinuance of our night-shift operations.WE WILL further make whole Michael Creedenfor any loss of pay he suffered as a result of our discriminatorylayoff of him in May 1964.WE WILL further make whole DonaldMartin for any loss of pay suffered by him as a result of our failureand refusal to bargain with the aforenamed Union concerningthe effects of our subcontracting of yardwork in August 1964.WE WILL offer Stanley Mason immediate and full reinstatementto his former or substantially equivalent position, without prej-udice to any seniority or other rights previously enjoyed, and makehim whole for any loss of pay suffered as a result of the discrimina-tion against him.WE WILL offer to, and upon request, bargain collectively with,the aforenamed Union, especially concerning the resumption ofour night-shift operations, and if no agreement is reached withrespect thereto, bargain collectively with said Union concerningthe effects of the discontinuance of said night-shift operations onemployees Donald Martin, Manuel Medeiros, Frank Oliver, andMichael Creeden, and the effects of the subcontracting of our yard-work on employee Donald Martin.ASSONET TRUCKING COMPANY, INC.; ASSONETTSAND & GRAVEL COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any questions concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 24 School Street, Boston, Massachusetts, TelephoneNo. 223-3358.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed by Chauffeurs&Teamsters Local Union#526, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, ASSONET TRUCKING COMPANY, INC., ETC.359herein called Teamsters or Union,1 against Assonet Trucking Company, Inc., hereincalledRespondent Trucking,and Assonet Sand & Gravel Company, Inc.,hereincalledRespondent Gravel, the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 1 (Boston, Massachusetts),on October 23,1964, issued a consolidated complaint and notice of hearing.The complaint setsforth the specific respects in which it is alleged that the Respondents violated Sec-tion 8(a)(1), (3),and (5)of the National Labor Relations Act, as amended,hereincalled the Act.The Respondents duly filed an answer to the consolidated complaint 2inwhich they denied all unfair labor practices with which they were charged.Pursuant to due notice,a hearing was held before Trial Examiner Robert E. Mullinat Fall River, Massachusetts,on November 4, 5, and 6, 1964. All parties appearedat the hearing and were given full opportunity to examine and cross-examine wit-nesses, to introduce relevant evidence,to argue orally at the close of the hearing,and to file briefs.The parties waived oral argument.After the hearing, the Respond-ents and the General Counsel filed able and comprehensive briefs which have beenfully considered.3Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSRespondent Gravel is a Massachusetts corporation with its principal office andplant in the town of Assonet,Commonwealth of Massachusetts,where it is engagedin the excavation,processing,and sale of sand, gravel,and related products.Respond-ent Trucking,likewise a Massachusetts corporation,shares the office of RespondentGravel and is engaged in the sale and distribution of sand, gravel,and related prod-ucts.According to Marvin Wilner, accountant for both firms who testified on behalfof the Respondents,the two companies are commonly controlled,with the same own-ers involved in the affairs of both.Further,according to this same witness, 99 per-cent of the business transacted by Trucking is with Respondent Gravel and, in hiswords, the former is a "captive company" of the latter.Other testimony corroborated that of the Respondents' accountant.Warren Clarkand William Shepard, two brothers-in-law, are the dominant officers and directors ofboth corporations.Their wives are directors in Respondent Trucking.The Respond-ents have a common office where all their records and files are maintained and fromwhich all their business is transacted.One person,aMrs. Budreau,an employee ofGravel, prepares the payroll for both companies.Whereas the equipment operatorsare carried on the personnel records of Gravel,truckdrivers are employed by bothcompanies.Sometimes the latter employees are interchanged from one company tothe other.According to Warren Clark, this is not uncommon.Finally, the Respond-ents have purchased a common, centrally administered labor policy,and for severalyears have had a joint collective-bargaining agreement with the Teamsters which wasexecuted on behalf of both Gravel and Trucking by Warren Clark.On the foregoing facts, it is clear,and I find, that Gravel and Trucking constitutea single, integrated employer.N.L.R.B. v. Stowe Spinning Company,et al.,336U.S. 226, 227 ("Interlocking directorates and family ties make the four [respondentmills] equal one for our purposes.").Southport Petroleum Company v.N.L.R B.,315 U.S. 100, 106;Regal Knitwear Company v. N.L.R.B.,324 U.S. 9, 14-16;N.L.R.B.v.Concrete Haulers, Inc., and Wamix,Inc.,212 F. 2d477, 479 (CA. 5) ("Theinterdependence and integrated nature of the operations of the respondents, the com-mon ownership of stock, and the fact that the same officer administers a commonlabor policy,clearly indicate that there is only one employer for the purposes of thisi The original charge in Case No. 1-CA-4653 was filed on June 25, 1964;on July 7the Union filed an amended charge; on July 17 a second amended charge;and on Sep-tember 4, 1964,a third amended charge.A complaint on these charges was issued onSeptember 8, 1964The charge in Case No 1-CA-4750 was filed on September 30, 1964.2 On September 17, 1964, the Respondents had filed an answer to the original complaintin Case No.1-CA-4653.3Subsequent to the hearing the General Counsel filed a motion to correct variousstenographic errors appearing in the transcript.All parties having been served with acopy of the aforesaid motion and no objections having been registered,themotion isgranted and the record is hereby corrected in accordance therewith. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.").Local 282,InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Precon Trucking Corp., et al.),139 NLRB 1077, 1079-1080.The Respondents denied that they were engaged in commerce within the meaningof the Act.However, at the hearing they stipulated that during the period fromJanuary to August 1964, the two corporations sold and delivered sand and gravel ofthe following dollar value: $42,725 to the Gamino Construction Company in Ports-mouth, Rhode Island; and $153,786 to the Perini Corporation and $38,000 to theSwansea Construction Company, both of which are Massachusetts corporationsengaged in commerce within the meaning of the Act.4 In addition, Shepard testifiedthat late in 1963 and early in 1964 Respondent Trucking purchased $68,000 worthof trucks from a dealer in Providence, Rhode Island.Finally,Wilner, accountantand auditor for both firms, testified that for the fiscal year ending January 31, 1964,She Respondent Gravel had a gross volume of $472,000 in business. In view of theforegoing facts, I find that the Respondents are engaged in commerce within themeaning of the Act.Sumner Sand & Gravel Company,128 NLRB 1368, footnote 1.Siemons Mailing Service,122 NLRB 81.II.THE LABOR ORGANIZATION INVOLVEDThe Respondents concede and I find that the Union is a labor organization withinthe meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and sequence of eventsIn 1963 the Respondents and the Union entered into a collective-bargaining agree-ment which by its terms was to be effective from May 1, 1963, untilApril30, 1966.The principal issues in the present case arose as a result of various action and con-duct in which the Respondents engaged during the spring and summer of 1964. InMay and August of that year a number of the employees were laid off.During thisperiod the Respondents sold some of their trucks and trailers and entered into con-tracts with other haulers to perform part of their trucking operations.On June 16the Respondents dismissed Stanley Mason,the union steward, allegedly for exces-sive absenteeism.In August the Respondents subcontracted part of their gravel yardoperation.In addition,at various times during this period,several wage increasesand reductions were effectedThe General Counsel contends that in none of theforegoing instances was the Union notified in advance of the action taken, nor wasany effort made by the Respondents to negotiate with the bargaining agent as to thechanges which they contemplated or were about to effectuateIt is contended bytheGeneral Counsel that the Respondents' course of conduct violated Section 8(a) (5) and, insofar,as it resulted in the layoff or dismissal of employees,of Section8(a)(3) as well.This is denied by the Respondents who assert that all of the deci-sions in question resulted solely from the exercise of business judgment and in noway violated any section of the Act.B. The factsThe gravel processing and trucking operations engaged in by the Respondentswere, in a substantial measure, dependent on favorable weather conditions.Forthis reason, very few employees were kept on the payroll during the winter, most ofthe work being performed during the period from March through November.Respondent Gravel had several employees engaged in removing the overburden inthe gravel pit, scooping up the gravel and stone with a front-end loader, and truckingthismaterial to a point nearby where it was crushed, washed, screened, and processedinto various grades of gravel and stone for commercial useThereafter, the finishedproduct was delivered to customers in vehicles operated by Respondent Trucking.As noted earlier, quite frequently, employees of the latter drove trucks for theRespondent Gravel's pit operation andvice versa.During the peak of their season4 The parties stipulated that Perini does business outside the Commonwealth of Mas-sachusetts in excess of $50,000 a year and that direct out-of-State purchases and salesby Swansea likewise exceed that figure. ASSONET TRUCKING COMPANY, INC., ETC.361when the regular truckfleethad to be supplemented to handle an increased volumeof business, the Respondentssometimescontracted with independent carriers to han-dle the excess work.5There was testimony that, during the middle or latter part of April, Clark toldseveral of the employees that if they continued to complain the Respondents wouldsell their trucks.The incident in question arose on the night shift when several ofthe employees were breaking stone, a laborious process which some of the driversapparently resented .6Frank Oliver, operator of the crusher, reported the matter toWarren Clark.According to John Camara, one of the truckdrivers, Clark thereuponcame to the employees who were engaged in the stonebreaking process and, amongother things, told them that "if theguys keep complaining and bitching thathe was going to sell thetrucks."Omer Tessier, another employee on this shift,testified that Clark told him that he (Tessier) had to help break the stone and con-cluded with the declaration, "The Union ain't going to tell me what to do here .. .I run this job and I'll shut it down.Theunion ain't going to tell me what todo."Clark conceded that at the time in question he had a conversation with theemployees as to their complaint about having to assist in breaking stone.He testi-fied that he could not recall having made any threats to the employees and deniedhaving declared that he would sell the trucks and put them out of work.He furtherdeniedhaving used any vulgar or profane language during the course of this discus-sion.On the other hand, it was plainly evident when Clark testified that the reluctanceof the employees to perform the manual labor in question had made him very indig-nant.Whereas this reaction by the employer was understandable, it did not lendcredenceto Clark's denial that at the time in question he told the employees that iftheir complaints continued the Respondents would sell the trucks.Camara and Tes-sierwere,in general,credible witnesses, whereas Clark was not.For this reason,their testimony as to this incident is found to be a substantially accurate account ofwhat occurred and what was said at the scene.On May 5, 1964, the Respondents laid off Omer Tessier, Glen Simcock, andMichael Creeden, all of whom were working on the night shift as truckdrivers.Atthe hearing Clark testified that this layoff was necessitated by the need to reprocessa large qauntity of material which a customer had rejected as substandard, and thatthe night shift was selected because the Respondents had a verbal agreement withthe Union whereby the night-shift employees would accumulate no seniority. Shepardalso testified as to such an understanding with respect to the night shift.AnthonyMatena, business agent for the Union, and the one with whom this oral commit-ment was alleged to have been reached, denied that there had ever been any suchagreement.Moreover, there was a specific provision on seniority in the currentcollective-bargaining contract whichmade no distinction between night and dayshifts, thus tending to disprove the existence of any oral understanding to the con-trary.Of equal significance as to the credibility of Shepard and Clark in this con-nectionwas the fact that during the very week that Tessier, Simcock, and Creedenwere laid off, allegedly for lack of work, the Respondents hired three new truck-drivers; namely, Louis Texeira, Manuel Moniz, Jr., and Albert Amy. In the lightof these considerations, the testimony of Respondents' officials as to the existenceof an oral agreement with the Union which deprived the night shift of any seniorityrights is found to be lacking in credence.On May 8, Materia called on Clark and Shepard to protest that in laying off thethreemembers of the night shift the Respondents had violated the employees' se-niority rights.According to Materia, Shepard thereupon asserted that, in contrastwith certain day-shift employees who had been retained, none of the three in ques-tion were qualified to drive trailer trucks so that the Respondents had no furtherneed for them. Later in the conference, however, and after Materia had argued thatTessier, Simcock, and Creeden were qualified to drive any type of vehicle in theRespondents' yard, Shepard became incensed, declared that he was not going to let6A provision in articleXIII of the collective-bargaining agreement recognized thispractice with a paragraph which read' "When hired trucks are required they shall bemanned, by members of the Chauffeurs & Teamsters Local $526, who have signed agree-ment with Local 526 "6 Occasionally during the screening and crushing phases,large stones were uncoveredwhich would not go through the processing equipment.At that point the operator shutdown the machinery and any drivers present were expected to assist in crushing the over-sized rocks with sledge hammers. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union dictate to him, and stated that the Respondents had found a purchaser towhom they could sell their trucks.Materia testified that at this point he urgedShepard to calm down and thereafter the latter concluded the conversation by prom-ising the business agent that he would have an answer for him in a few days.Ondirect examination, Shepard denied that at any time during this conversation had hethreatened that the Respondents might sell their trucks.On cross-examination, how-ever, he conceded that there could have been some mention of that prospect. Clark,in contrast, conceded that during this meeting he told Materia that they had locateda buyer for their trucking equipment.Thereafter, according to Clark,Materiaexpressed no opposition to such a move and merely observed that the matter was asubject of indifference to the Union.The testimony as to this last remark whichClark attributed toMateria, however, was most unconvincing and I accord it nocredence.Early the following week, the Respondent Gravel notified the Union that it wasoffering immediate reemployment to Tessier, Simcock, and Creeden.On May 15,however, and only a few days later, the Respondents laid off these same three employ-ees, as well asfour others,7 on the ground that Respondent Trucking had just soldsix trucks, three to an independent contract carrier named Rezendes and three othersto another carrier named Simmons. Immediately thereafter, and with these sametrucks, Rezendes and Simmons began hauling sand and gravel for the Respondents.On May 16, Materia learned of the layoff from some of the affected employees.He immediately telephoned Clark to protest the failure to notify the Union and torequest that the Respondents send him an up-to-date seniority list so that the bar-gaining agent could check on the seniority of those who had been retained as againstthose laid off.On May 18, Shepard addressed a letter to Materia in which hereferred to the Respondents' sale of six trucks on May 15, named the seven employeeswho had been laid off, and included a seniority list of all the employees. Immedi-ately upon his receipt of this letter, Materia telephoned Shepard and Clark to protestthe layoff on the ground that even on the basis of the seniority list submitted in thecorrespondence, the seven employees laid off were senior to one Frank Oliver whohad been retained.Materia testified that he told the Respondents' officials that heconsidered any sale to Rezendes and Simmons a subterfuge to avoid their obligationsunder the collective-bargaining agreement since both of them were nonunion car-riers and further because, on May 1, the Respondents had become liable, pursuantto their contract with the Teamsters, for paying 13 cents an hour per employee intothe union health and welfare fund.According to Materia, he told Shepard andClark 8 that he felt the Union had a grievance and that he would be willing to arbi-trate the matter, but that first he wanted a meeting to discuss their differences and beoffered proof that there was an actual sale involved.The Respondents' officials werenoncommittal and no date was set for any such meeting.Materia's testimony as tohis conversation with Clark and Shepard was credible and was undenied by either ofthe latter, both of whom appeared and testified.Materia's account of this exchangeon the telephone is, therefore, credited by meEarly in 1963 the Union had a shop steward named Milton Halliwell at theRespondents' plant and yard. In May of that year, as the result of employee dis-satisfaction with Halliwell, the Union removed him and did not appoint a successor.On May 17, 1964, however, and after learning of the layoff that weekend, Materiasent atelegram to the Respondents advising them that the Union had appointedStanleyMason, one of the truckdrivers, to act as steward thereafter 9Clark andShepard immediately dispatched a telegram to Materia in which they stated that theywould not acquiesce in Mason's appointment and would accept as a shop stewardonly one who had been elected by the employees themselves.Donald Martin, oneof the drivers, testified that on or about May 18, the union telegram on Mason'sappointment was posted on the employee bulletin board.According to Martin, thatsamemorning both Shepard and Clark spoke to the employees about the unionannouncement and expressed their disagreement with the procedure Materia hadfollowed.Martin testified that Clark then told all the employees present that he didnot feel that the Union should appoint the steward but that the men themselves7These four,in addition to Tessier,Simeock,and Creeden were Jose C. Moniz, JohnCamara, Antone Costa, and Frederick Haskins.8 There was testimony that this was a three-way telephone conversation between the'business agent and the Respondents'officials.8 On May 18,Materia confirmed the appointment of Mason as shop steward with aletter to the Respondents on the subject. ASSONET TRUCKING COMPANY, INC., ETC.363should get together and hold their own election for the post.The following day, theRespondents posted on the employee bulletin board a copy of their wire to theTeamsters which protested Mason's appointment and proposed an election amongthe men to designate a steward.10Notwithstanding the Respondents' advice to theemployees as to the manner in which they should select their steward,the men them-selves did not adopt the counsel offered.As a result, Mason remained as the Team-sters' representative at the yard until his discharge approximately 1 month later onJune 16.The issues with respect to that termination will be dealt with more fullyhereinafter.On May 19, Materia telephoned Shepard and stated that the Union had a griev-ance over the manner in which the Respondents had sold the trucks and selectedemployees for layoff. Shepard made no response at the time other than to say thathe would call Materia later.Sometime that afternoon the Respondents' officialsnotified Materia that Attorney Waldron would be their representative in the matter.On May 25, a meeting was held with the company attorney at which time Materiaand the union attorney, Levin, presented their position with respect to the sale of thetrucks and the seniority dispute as to the laid-off employees. In addition, the unionrepresentatives endeavored to discuss certain other grievances which Mason, thenewly appointed steward, had biought to Materia's notice.Nothing further wasaccomplished, other than for Waldron to raise anew the question of Mason's author-ity to act as steward.As a result, following adjournment of the meeting, the Unionagain notified the Respondents, in another letter, that Mason was the duly designatedsteward for Local 526.On June 8, the union representatives met with Waldron once more. In additionto the issues as to the sale of the trucks and the layoff of the seven employees,Materia told Respondents' counsel that Shop Steward Mason had reported severalother grievances which the Union wanted to discuss.These last involved employeeprotests about overloading of the trucks, failure to get reporting pay, lack of workfor the regular drivers on days when drivers for the subcontractors had work, andfailure of the Respondents to give the laid-off employees their vacation and holidaypay.The union representative proposed that, pursuant to article VIII of thecollective-bargaining agreement, the parties submit their differences to the Massa-chusetts State Board of Arbitration and Conciliation.Attorney Waldron refused toaccept this proposal and would make no commitment as to any of the other mattersin dispute.The meeting thereupon adjourned. In a letter dated June 12, AttorneyLevin mailed to Waldron the forms for submitting the employer-union dispute to theState Board of Arbitration and again requested that the forms be signed by his cli-ents.According to Levin, his request was never answered.On June 26 the Respondents sold two of their trailer trucks, one to Rezendes andthe other to Simons.Onceagain, nonotice was given to the Union of such actionby the Employer.On August 7, the Respondents subcontracted their yardwork and nightwork to theArruda Construction Company. Simultaneously, they laid off four more employees 11Materia thereupon telephoned Shepard to question him as to what had happened andto demand an explanation as to why the Union had not been notified prior to thisaction.In his response,Shepard acknowledged that the work in question had beensublet to Arruda. In explanation of his failure to keep the Union informed, ShepardtoldMateria that he did not feel that such a step was necessary.Materia then toldhim that the Union wanted to discuss the matter further and asked for a letter set-ting forth the basis for the action which the Respondents had effected.On August 10,10 Shepard testified that at the time Halliwell was removed almost a year earlier, theunion officials verbally agreed that the men would have a chanceto vote on the selec-tion of any new stewardMateria vigorously denied that there had ever been such anagreement.Most significantly,the collective-bargaining agreement,which wasexecutedin the spring of 1963 and was effectiveon May 1 of that year,providesin article IV"The employer recognizes the right of the Union to designate job stewardsand alternates."Shepard's testimony on the alleged oral understanding as to the manner of selecting asteward was lacking in specificity and unconvincingConsequently,and in view ofMateria's denial of that testimony,as well as the plain languageof thecontract whichwas executed either contemporaneously or even subsequentto the timeabout whichShepard was testifying,it is my conclusion that there is no substance to Shepard's as-sertion that the Respondents had an oral understanding with the Union which was inconflict with the clear terms of article IV of their written contract11These were Donald Martin, Manuel Medeiros, Frank Oliver, and Michael Creeden. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDShepard sent the Union a letter which listed the names of the four employees in ques-tion and stated they had been laid off for lack of work when the night shift was dis-continued.On August 20, Attorney Levin wrote to Waldron to request a conferenceon the subject of these layoffs.When no response to this letter was forthcoming, onAugust 26, Levin again wrote to Waldron, this time to request that the Respondentsjoin the Union in referring their dispute to the Massachusetts Board of Arbitrationand Conciliation.Enclosed within this letter was the necessary application for sucha submission, bearing the signature of Materia as agent for the Union and needingonly the additional signature of a representative for the Respondents.According toLevin, however, the Respondents never joined in the application for arbitration andnever designed to make any response to this correspondence. Thereafter, and up tothe time of the instant hearing, there was no further communication between theparties.C. The alleged violations of Section 8(a) (5) and (1) of the Act:findings and conclusions with respect thereto1.The appropriate unitThe General Counsel alleged, the Respondents conceded, and I find that all truck-drivers, loader-operators, plant operators, and mechanics of the Respondents, exclud-ing office clericals, professional employees, watchmen, guards, and supervisors asdefined in the Act, constitute a unit appropriate for the purpose of collecting bar-gaining within the meaning of Section 9(b) of the Act.The General Counsel alleged, and the Respondents conceded, that in or about1960, a majority of the employees of the Gravel and Trucking Companies in theabove-described unit selected the Union as their bargaining agent. In 1963 theparties executed a collective-bargaining agreement to cover the employees in theaforementioned unit, to be effective from May 1, 1963, until April 30, 1966. Thisagreement was in force at all times material herein.Under the circumstances present here, the parties being in agreement as to theappropriateness of the unit and there being no dispute as to the status of the Unionas the majority representative of the employees in such unit, I find that by virtue ofSection 9(a) of the Act, the Union has been, and is now, the exclusive representativeof all employees in the aforesaid unit for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment, and other terms and conditionsof employment.2.The alleged refusal to bargainThe General Counsel contends that the Respondents violated Section 8(a)(5) and(1) of the Act by refusing to discuss with the Union the decision to sell the trucksand tractor-trailers and the decision to subcontract the work of employees in theunit.This is denied by the Respondents, according to whom the decision to sell theirequipment was based solely on economic reasons and that, in any event, it was takenonly after discussion with the Union.There was testimony that sometime early in 1964 the Respondents decided to dis-pose of their gasoline-operated trucks and convert to diesel-powered equipment.Accountant Wilner testified that he advised Clark and Shepard that for economy ofoperations this step was imperative.This same witness also testified that because ofthe tenuous financial position of the Respondents he advised these same officials thatthe conversion should proceed slowly.As a result of this counsel, early in 1964 theRespondents purchased three diesels and in the purchase traded two of their obsoles-cent gasolme-driven trucks.For several months thereafter, however, except for afew casual conversations with carrier operators in the Fall River area, nothing fur-ther was done about disposing of the other gas-motored trucksJames Sylvia, atrucker in Taunton, Massachusetts, testified that in February or March, Clark tele-phoned him to ask if he was interested in buying some equipment and that he repliedin the negative. Joseph Abreau, another trucker in Taunton, testified that in Janu-ary or February both Clark and Shepard talked to him about their desire to sell sixor seven trucks, but that he never made an offer, or bid of any sort, because he wasnot interested.George L. Braley, Jr., another truck operator in the area, testifiedthat on an occasion sometime in March he was at the Respondents' premises onother business when one of the Respondents' officials (he could not recall whetheritwas Clark or Shepard )introduced the subject of selling their trucksAccordingto Braley, however, the discussion "never went beyond the talking stage."There wasno evidence that the Respondents at any time during this period sought to advertisethis equipment for sale in newspapers, trade journals, or in any similar manner. ASSONET TRUCKING COMPANY, INC., ETC.365Clark and Shepard testified that early in 1964 there was some discussion withMateria as to their plans to sell the trucks. Shepard's testimony was to the effectthat on several occasions in February and March, he and Clark told Materia thattheir accountant had advised them that they should liquidate the gasoline-poweredtrucks.Clark testified that on one or two such occasions during this period, in gen-eral conversations with Materia, he or Shepard mentioned that the Respondents wereconsidering selling their trucks.In each instance, according to Clark, Materia "lustkind of passed it off that we wouldn't do anything like that, that we needed the trucksfor our business .... " 12From the foregoing evidence it is manifest that the Respondents had taken noconcrete steps to sell their trucks during the months of January through March. Inthe latter part of April, however, as found earlier herein, when some of the employeeson the night shift protested about having to help in breaking stone at the rock crusher,Clark declared that the Union was not "going to tell me me what to do" and threat-ened that if there were further incidents he would sell the trucks.Early in May thenight shift was laid off.On May 8, when Materia met with Shepard to protest thelayoff of these employees on the ground that their seniority had been ignored, Shep-ard indignantly declared that he would not have the Union dictate to him and thatthe Respondents had located a prospective purchaser for their trucks.Almost imme-diately on May 15, the Respondents sold six trucks to Rezendes and Simmons, andon June 26 they sold two tractor-trailers to the same purchasers.Clark and Shepardconceded that there was no discussion with the Union as to either of these trans-actions or the effect which the sales would have on the work of employees in thebargaining unit.Shepard, in fact, testified that the Respondents did not feel underany obligation to engage in such discussion with the Teamsters.Nevertheless, imme-diately after the sale of this equipment to Rezendes and Simmons, these two carriersbegan performing the same trucking operation for the Respondents which priorthereto the Respondents' own employees in the bargaining unit had been doing.Materia's testimony that both Rezendes and Simmons were nonunion carriers wasneither contradicted nor denied. It is also relevant to note that, pursuant to thecollective-bargaining agreement, on May 1, 1964, the Respondents had become liablefor substantial payments to the Teamsters' health and welfare fund at the rate of13 cents per hour on all hours worked by employees in the bargaining unit. In viewof the foregoing findings, it is the conclusion of the Trial Examiner that the Respond-ents' unilateral action in selling the trucks to Rezendes and Simmons and contractingwith the latter to perform the work of employees in the bargaining unit was motivatedby a desire to avoid their obligations under the collective-bargaining contract and toignore their responsibilities under the Act.This conduct by the Respondents wastotally lacking in any demonstration of good faith in satisfying the statutory require-ment that they meet and consult with their employees' representative before layingoff any employees or otherwise changing the terms and conditions of employment.J. 1. Case Company v. N.L.R.B.,253 F. 2d 149, 153 (C.A. 7). Under these circum-stances, the termination of the seven employees on May 15, arising out of theRespondents' failure to bargain in good faith, constituted a violation of both Section8(a)(5) and 8(a)(3).N.L.R.B. v. Brown-Dunkin Company, Inc,287 F. 2d 17,19-20 (C.A. 10) ;M. Swack Iron and Steel Co..146 NLRB 1068.Subsequent to the layoff of the employees in mid-May, the Union sought to meetwith the Respondents to discuss not only these terminations, but numerous othergrievances as well.When the Union failed to secure any adequate opportunity tomeet with the Respondents' officials, it offered to arbitrate its grievances, but thisoffer was ignored.As noted earlier, on June 26 the Respondents sold two of theirtractor-trailers and on August 7 they laid off the night shift and subcontracted thework to the Arruda Construction Company.At no time was the Union notified orconsulted regarding the sale, the terminations of the night shift in August, or thesubcontracting of work to Arruda.Thereafter, when representatives of the Unionprotested this section, sought a meeting to discuss the matter, and offered to arbi-trate all grievances, the Respondents ignored every proposal.Here, again, on thebasis of these findings and the totality of the evidence, it is my conclusion that bysubcontracting unit work to Arruda and thereupon laying off the four employees onAugust 7, the Respondents further violated Section 8(a) (5), (3), and (1).Town &i2 \iateria conceded that once or twice during this period the Respondents had men-tioned that they were planning totradesome of their trucks 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDCountry Manufacturing Company, Inc, and Town & Country Sales Company, Inc,136 NLRB 1022, enfd. 316 F. 2d 846 (C A.5); Fibreboard Paper Products Corpo-ration,138 NLRB 550, enfd. 322 F. 2d 411 (C.A.D.C.), affd. 379 U.S. 203.133.Further unilaterial action by the RespondentThe General Counsel also contended, and the Respondents denied, that the Employ-ers further violated Section 8(a)(5) and (1) by disregarding employee seniority inthe layoff and termination of several drivers and by unilateral action with respect towages.The collective-bargaining agreement in effect between the parties required that theEmployers compile a seniority list and give preference with respect to work assign-ments in accordance with that listOn May 18, and in response to a demand fromthe Union, Shepard sent to Materia a seniority list of the employees.From this listalone it is clear that employees Creeden, Tessier, and Simcock had more senioritythan Frederick Haskins and Frank Oliver.Nevertheless, on May 5, the latter twowere retained while the other three were laid off.Moreover, at that very time,three additional employees, Texiera, Moniz, and Almy, all of whom had been hiredonly the week before, were kept on the payroll, notwithstanding the fact that at thatpoint they had only a few days' seniority.Earlier, it was found that there was noplausibility to the Respondents' testimony that they had a verbal agreement with theUnion that night-shift employees such as Creeden, Tessier, and Simcock would notaccumulate seniority.A few days before May 15, the Respondents recalled the lastthree named employees.Then, on the latter date, it discharged them along with fourothers.Once, again, however, no dignity was accorded the seniority list, for JohnCamara, one of those terminated at that time was senior to Frank Oliver, who wasthen at the bottom of the list.The Respondents offered no explanation for theirselection of Camara for discharge over 0liver.14This continuing, unilateral disregardfor the seniority list, notwithstanding the Respondents' contractual commitment andtheir obligation to bargain with the Union as to any departures therefrom constituteda violation of Section 8(a)(5) and (1).Itwas undenied that four employees received wage increases in March and May,and that in September the two of this group who still remained on the payroll hadtheir wages reduced.The General Counsel contends, and the Respondents deny. thatthis action was taken unilaterally and in further derogation of the Respondents'obligation to confer with the Union.In March, Donald Martin, John Souza, Manuel Medeiros, and Frank Ferreira wereearning $2 36 per hour, the wage scale established by the collective-bargaining agree-ment for three axle equipment driversDuring the period from March 28 to May 2,the Respondents gave each of these four employees a 29-cent-an-hour increase, whichraised their pay from the base of $2 36 an hour to $2.65. These increases were madewithout any notice or consultation with the UnionIn September, and after thefiling of charges in Case No. 1-CA-4750 wherein it was alleged that the Respondentshad granted unilateral wage increases, Souza and Ferreira were notified that theirwages were being reduced to the original $2.36 per hour.'5Again the Union receivedno notice of this action as to the wages of Souza and Ferreira.The Respondents contend that these increases were given the four employeesbecause of extra duties assigned them in connection with work on a contract for thePerini Construction Company and, further, that the subject of the raises was, in fact,13 In their brief the Respondents cite the Board decisions inShell Oil Company,149NLRB 283, andShell Chemical Company, a Division of Shell Oil Company,149 NLRB298, for the proposition that the subcontracting here involved did not constitute a viola-tion of Section 8(a) (5).Neither of the aforesaid cases is applicable hereIn thosecases the Board found that the subcontracting was not violative, largely because, as itstated inShell Oil,the subcontracting was in accord "with established practice."Whileit is true that at the peak of their busy season the Respondents in the past had hiredcontract carriers to supplement their regular work force this had never resulted in thelayoffof any employees.Here, however, for the first time the Respondentsdiscontinueda portion of their operations and subcontracted with others to perform that same workConsequently, it cannot be urged, on this record, that the action of the Respondents incontracting unit work to Rezendes, Simmons, and Arruda was consistent "with estab-lished practice."14 There was undenled testimony in the record that Camara spent 50 percent of his timeperforming the same duties as Oliver and often replaced Oliver.15As noted earlier, at this point martin and 1lfedeiros were no longer on the payroll,having been terminatedon August 7. ASSONET TRUCKING COMPANY, INC.,ETC.367discussed with Materia.Shepard testified that at a meeting with Materia in mid-March the business agent was told that certain of the personnel might get additionalpay.Clark testified that during this meeting the subject of additional pay for some ofthe employees was discussed"very loosely,"16 and that Materia declared that he wasglad that the men would be getting it. It was in this conversation,according to Clark,that Materia was told that the night-shift employees would acquire no seniority overthe day shift.This portion of Clark's testimony has already been found wanting incredence.The testimony of both Clark and Shepard to the effect that there was somediscussion of the wage increases with Materia was equally lacking in persuasiveness.Materia himself denied that at any time in the spring of 1964 had he ever had aconversation with either Clark or Shepard on the subject of pay raises for certainemployees.In addition,Martin and Medeiros both testified that they were nevertold that the raise was being given to them because of any additional duties or becauseof work on the Perini job.Martin,in fact testified that in May his responsibilitieswere actually decreased because he no longer was required to do repair work at theplant.Neither Souza nor Ferriera,the other two employees involved, were calledas witnesses.Upon a consideration of the conflict between the testimony of the wit-nesses on this issue,it ismy conclusion that these wage increases were granted by theRespondents with no prior discussion or notice to the Union and that in September thewages of Souza and Ferreira were similarly reduced,again without reference to thedesignated bargaining agent.By this conduct, the Respondents again violated Section8(a)(5) and (1).D. The discharge of Stanley Mason; contentions of the parties; findings andconclusions with respect theretoMason was first employed by the Respondent as a truckdriver in May 1963. Inmid-May 1964,when the Respondents Idid off several drivers, Mason,who at thattime was driving a tractor-trailer, was retained.As found above,on or about May 17,Materia designated this employee as the shop steward for Local 526.When hereported for work on Monday, May 18, Clark commented to Shepard,in the presenceof Mason, "What does Mason have to say for himself?"Thereafter Clark observed, ina voice loud enough for Mason to hear, that the only reason the latter had not beenlaid off along with the others earlier that month was the fact that he had been drivinga tractor-trailer.The following day the Respondents sent the Union a telegramobjecting to Mason's appointment.That same day Clark manifested to the employeeshis opposition to the Union's action and suggested that they themselves should holdtheir own election for designating a steward.Later, the Respondents posted on theemployee bulletin board a copy of their telegram to the Union protesting Mason'sselection.As found earlier herein, subsequent to Mason's appointment,he brought to Materia'sattention a number of grievances with respect to conditions at the yard.One of theseinvolved the alleged overloading of trucks,in violation of the safety clause in thecollective-bargaining agreement.Mason reported this matter to the Union late inMay, and Materia,on behalf of the employees,thereupon contacted the Respondents'officials.Mason testified that shortly thereafter,Clark stopped him as he reported tothe garage for some repair work,and demanded,"What the hell's the idea of going tothe union hall and telling them that these trucks are overloaded . . . Nounion is going to run my business and no shop steward is going to give me orders." 17John Camara,another employee,testified that on or about June 1 he went to thescale house and, as he entered,Clark was talking about Mason with WeighmasterGeorge Souza.According to Camara,the conversation stopped almost immediatelyafter he came into the scale house, but not until he heard Clark say that he would"bounce Mason yet." 18Mason was terminated on June 16.Donald Martin, oneof the drivers,testified that on or about that same day he and the other employees hadgathered in the scale house waiting to start work when Shepard entered.AccordingtoMartin, Shepard declared as he joined them that he "had just got rid of one prob-lem, he had solved one of his problems that was Stanley Mason ... that no unionwas going to run that place-as long as he was the boss.That he was still the bossthere." 1916The quotation is from Clark's testimony.17This testimony was undenied.Clark subsequently testified but never contradictedor denied these comments attributed to him by Mason18Camara's testimony in this respect was undenied and uncontradicted.10Martin's testimony as to this conversation was undenied and uncontradicted 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel alleged that Mason was discriminatorily terminated for hisactivitiesas a unionstewardThis was denied by the Respondents, who averred thatMason was dismissed for chronic absenteeism.Mason was absent from work on Monday, June 15. His wife, Loretta Mason, tes-tified that early on that day she telephoned the Respondents' office and, on contactingClark, told him that her husband would not be to work for a day or twoAccordingtoMrs Mason, Clark concluded the conversation with the assurance that this wouldbe all right.Clark conceded that he had had a telephone conversation with Mrs.Mason, as she testified, although, according to the Respondents' official, it was he, andnot Mrs. Mason, who initiated the call.Clark also conceded that it was not unusualfor Mrs. Mason to contact him in this manner and that she had done so on a numberof other occasions to tell him that her hubsand would be unable to report for work.Shepard, on the other hand, testified that on noting Mason's absence on the morningof June 15 he endeavored to contact Mrs. Mason by telephone but was unsuccessful.Thereafter, according to Shepard, he telephoned Mason's mother to ask her assistancein locating the employee, and later placed calls to various taverns in the area, all to noavail in his search to discover Mason's whereabouts. Shepard testified that the nextmorning he and Clark discussed the matter and concluded that Mason should bedischarged for being absent habitually.Both Shepard and Clark testified that prior to Mason's dismissal, his absenteeismhad become a serious problem.Only the former, however, endeavored to give anyparticulars as to Mason's alleged dereliction.Thus, Shepard listed 7 days betweenMarch 6 and June 14, 1964, on which Mason was allegedly absent.According toShepard, these were all either Fridays or Mondays. Shepard's testimony as to theparticular days that Mason was supposedly absent was given while he referred tonotes which he had in his possession while on the stand. It was not further corrobo-rated.Whereas this testimony might readily have been supported by the timecards inthe Respondents' possession, this was never done, notwithstanding a demand by theGeneral Counsel for their production.A subpoena duces tecumhad been served onthe Respondents for such records and at the hearing the General Counsel requestedthat he be allowed to inspect the timecards.At no time after they became critical tothis particular credibility issue, however, were they made available for such an exam-ination.20On the other hand, such documentary evidence as was available tended todisprove Shepard's testimony that Mason was frequently absent. For example, certainpayroll records which were offered at the hearing disclosed that from March throughJune, Mason was paid for working an average of more than 40 hours per week, thusindicating a rather satisfactory attendance record.Shepard conceded that he considered Mason a "very good" employee.21In aneffort to establish that Mason's functionas a unionsteward nevercameto theirattention,both Shepard and Clark testified that throughout the period that Mason heldthat post he never discussed any grievances with them.On the other hand, Materiatestified that on May 25, in a conference with Attorney Waldron at which he com-plained about the Respondents' alleged overloading of their trucks and violating theseniority provisions of the contract, Waldron questioned him as to the source of thisinformation.According to Materia, he told Respondents' counsel that these reportshad come to him from Mason, the shop steward. As found above, shortly thereafter,Clark accosted Mason, profanely demanded why the employee had gone to the unionhall with a complaint that the trucks had been overloaded, and concluded the conver-sation with the declaration that "no shop steward is going to give me orders." Foralmost a year prior to Mason's appointment, the Respondents had had no union stew-ard at the yard.Mason's appointment met with no enthusiasm from either Clark orShepard.Upon first being notified of Mason's designation they sought to ignore itand have the men themselves elect someone else for the post.When that attemptwas unsuccessful the Union soon began to press for the settlementof grievanceswhich Mason had brought to its attention, and which the Respondents had to answer.This brought forth the bittercomment fromClark that has been noted above.Notlong thereafter Clark was heard to predict that he would "bounce Mason yet."Ashort time later, when the employee was finally terminated, Shepard summed up this20At one point,counsel for the Respondent stated that the timecards had been in thehearing room on the preceding day.The General Counsel then requested that becausehe still had never had an opportunity to examine them that they be returned to theroom.For reasons which the Respondents never explained,however, the timecards werenot thereafter brought to the hearing21The quotation is from Shepard's testimony. ASSONET TRUCKING COMPANY, INC., ETC.369development with the statement that with the departure of Stanley Mason he "hadsolved one of his problems... [and] that no union was going to run that place as longas he was the boss.On the basis of the foregoing findings, and the numerous other discriminatory actsand conduct in which Shepard and Clark engaged during this period, it is my conclu-sion that, as Mrs. Mason testified, on the morning of June 15 it was she who telephonedClark to report that her husband would not be at work that day or the next and,further, that at that point the Respondents' official assured her of his approval.Not-withstanding this fact, very shortly thereafter that morning, Shepard started the inves-tigation about which he testified,purportedly to locate Mason.At the hearing, Shep-ard admitted that he had never done this with respect to any other employee.Onthis record,therefore,we have a situation where, after one official of the Respondentshad assured Mason's wife that his absence would be excused, later that day, anotherofficial began a determined search to ascertain Mason's whereabouts on the groundthat nothing had been heard from him or his family.At the conclusion of this inves-tigation,if Shepard is to be credited,the Respondents decided that because of Mason'sabsentee record he could no longer be tolerated.In view of the findings set forthabove, however, it is my conclusion that neither Clark nor Shepard were credible intheir testimony that the decision to dismiss Mason was due to his absenteeismInstead, it is my conclusion that the reason offered by the Respondents was an after-thought and that the real cause for Mason's termination was that his activity as shopsteward had proved very irritating to both Clark and Shepard, who, as found earlierherein, had manifested a determination to avoid their obligation to consult andbargain with the Union as the representative for their employees.By his discharge,for this reason,the Respondents violated Section 8(a) (3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with the operations of the Respondents described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices,itwillbe recommended that they be ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Earlier herein it was found that the Respondents sold their trucks and tractor-trailers onMay 15 and June 26, 1964,for discriminatory reasons.However, in hisbrief, the General Counsel concedes that this equipment was sold to bona fide pur-chasers not involved in the present proceeding.The General Counsel states that, forthis reason,he is not contending that thestatus quo antebe restored.Cf.Town &Country Manufacturing Company, Inc.,136 NLRB 1022, 1030, enfd. 316 F. 2d 846(C.A. 5).Underthese circumstances,Iwill recommend that a bargaining,reinstate-ment, and backpay remedy consistent with that established by the Board inSavoyLaundry, Inc.,148 NLRB 38, be provided herein for all those employees found tohave been discriminatorily terminated on May 15 and August 7, 1964.22On theother hand,the termination of Stanley Mason on June 16, 1964, is not in the samecategory as the mass layoffs in May and August.Since it has been found that he wassingled out for discriminatory discharge after having engaged in protected concertedactivity,the conventional reinstatement and backpay remedy will be recommendedas to him. Interest on all backpay provided herein shall be computed in accordancewithIsis Plumbing & Heating Co.,138 NLRB 716.Finally, since it has been found that the Respondents violated Section 8(a)(5) byunilaterally disposing of their trucks and subcontracting part of their yard operation,as well as unilaterally making other changes in wage rates and seniority,itwill berecommended that the Respondents be required to cease and desist from making uni-lateral changes in the terms and conditions of employment without consulting theemployees'designated bargaining agent.210n May 15,1964, the Respondents terminated Jose C. Moniz, John Camara,AntoneCosta,Michael Creeden, Omer Tessier, Glen Simcock, and Frederick Haskins.Creedenwas subsequently recalled to work for a time, but on August 7 he was again terminated,along with Donald Martin, Manuel Medeiros,and Frank Oliver. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondents are engaged in commerce and the Union is a labor organiza-tion, all within the meaning of the Act.2.All truckdrivers, loader-operators, plant operators, andmechanics of theRespondents, excluding office clericals, professional employees, watchmen, guards,and supervisors as defined in the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.3.At all times since 1960 and continuing to date, the Union has been the exclusiverepresentative for the purpose of collective-bargaining within the meaning of Section9(a) of the Act, of all the employees in the aforesaid appropriate unit.4.By refusing, since March 28, 1964, to bargain collectively in good faith withthe Union as the exclusive representative of their employees in the aforesaid appro-priate unit, by unilaterally changing existing wage rates and disregarding seniorityrules, by failing to notify, consult, or bargain with the Union with respect to changesin wage rates and seniority rules, the discontinuance of a portion of their truckingoperation, the subcontracting of a portion of their yard operation and the layoff andtermination of employees, the Respondents have engaged in and are engaging inunfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of StanleyMason, Jose C. Moniz, John Camara, Antone Costa, Michael Creeden, Omer Tes-sier,Glen Simcock, Frederick Haskins, Donald Martin, Manuel Medeiros, and FrankOliver, the Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.6.By interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Cone Mills CorporationandTextileWorkers Union of America,AFL-CIO.Case No. 11-CA-2334.December 27, 1965DECISION AND ORDEROn October 13, 1965, Trial Examiner Abraham H. Mailer issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engaged in certainother alleged unfair labor practices and recommended dismissal ofthese allegations of the complaint.Thereafter, only the Respondentfiled exceptions to the Trial Examiner's Decision, with a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The156 NLRB No. 38.